EXHIBIT 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made as of April 1,
2013 (the “Effective Date”) between ARMADA OIL, INC., a Nevada corporation (the
“Company”) having its principal offices at 5220 Spring Valley Road, Suite 615,
Dallas, Texas, and JAMES J. CERNA, JR. (the “Executive”), an individual residing
at _________________________________.

 

WITNESSETH:

 

WHEREAS, the Executive desires to be employed by the Company as its President
and the Company wishes to employ the Executive in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and the Executive hereby agree as follows:

 

1.          Employment and Duties.

 

(a)        The Company agrees to employ and the Executive agrees to serve as the
Company’s President. The duties and responsibilities of the Executive shall
include such duties and responsibilities as the Board may from time to time
reasonably assign to the Executive.

 

The Executive shall devote substantially all of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement. The
particular job responsibilities of the Executive are set forth in Exhibit A
attached hereto.

 

(b)        Executive recognizes that during the period of Executive’s employment
hereunder, Executive owes an undivided duty of loyalty to the Company, and
Executive will use Executive’s good faith efforts to promote and develop the
business of the Company and its subsidiaries (the Company’s subsidiaries from
time to time, together with any other affiliates of the Company, the
“Affiliates”). Recognizing and acknowledging that it is essential for the
protection and enhancement of the name and business of the Company and the
goodwill pertaining thereto, Executive shall perform the Executive’s duties
under this Agreement professionally, in accordance with the applicable laws,
rules and regulations and such standards, policies and procedures established by
the Company and the industry from time to time.

 

(c)        However, the parties agree that: (i) Executive may devote a
reasonable amount of his time to civic, community, or charitable activities and
may serve as a director of other corporations (provided that any such other
corporation is not a competitor of the Company, as determined by the Board) and
to other types of business or public activities not expressly mentioned in this
paragraph and (ii) Executive may participate as a non-employee director and/or
investor in other companies and projects as disclosed by Executive to, and
approved by, the Board, so long as Executive’s responsibilities with respect
thereto do not conflict or interfere with the faithful performance of his duties
to the Company.

 

 

 

 

2.          Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a period of two (2) years and shall be automatically
renewed for successive one year periods thereafter unless either party provides
the other party with written notice of his or its intention not to renew this
Agreement at least three months prior to the expiration of the initial term or
any renewal term of this Agreement. “Employment Period” shall mean the initial
two year term plus renewals, if any. In any event, the Employment Period may be
terminated as hereinafter provided.

 

3.          Place of Employment. The Executive’s services shall be performed at
the Company’s offices located in the State of Texas, and any other location
where the Company now or hereafter has an office or business facility. The
parties acknowledge, however, that the Executive may be required to travel in
connection with the performance of his duties hereunder.

 

4.          Base Salary. The Executive shall be entitled to receive a salary
from the Company during the Employment Period at a rate of $144,000 per year
(the "Base Salary"). The Base Salary may be increased on each anniversary of the
Effective Date at the Board's sole discretion. The Base Salary shall be paid in
periodic installments in accordance with the Company’s regular payroll
practices.

 

5.          Bonus, (a) The Company may pay the Executive an annual or periodic
bonus (the "Bonus"), at such time and in such amount as may be determined by the
Board in its sole discretion. The Board may or may not determine that all or any
portion of the Bonus shall be earned upon the achievement of operational,
financial or other milestones ("Milestones") established by the Board and that
all or any portion of any Bonus shall be paid in cash, securities or other
property. (b) The Executive shall be eligible to participate in any other bonus
or incentive program established by the Company for executives of the Company.

 

6.          Expenses. The Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.

 

7.          Other Benefits. During the term of this Agreement, the Executive and
Executive’s dependents shall be eligible to participate in incentive, savings,
retirement (401(k)) and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, the “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s other
managerial or salaried executive employees and their dependents.

 

8.          Vacation. During the term of this Agreement, the Executive shall be
entitled to 21 paid vacation days per year in accordance with standard policy to
be established by the Company. The Executive shall be entitled to carry over any
accrued, unused vacation days from year to year without limitation.

 

2

 

 

9.          Termination of Employment. Any other provisions of this Agreement to
the contrary notwithstanding, the Executive’s employment may be terminated under
the following conditions:

 

(a)         Death. If the Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
annual bonus, if any, and unused vacation days accrued through the date of death
and reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions. In
addition, the Executive’s spouse and minor children shall be entitled to
continued coverage, at the Company’s expense, under all health, medical, dental
and vision insurance plans in which the Executive was a participant immediately
prior to his last date of employment with the Company for a period of one year
following the death of the Executive.

 

(b)         Disability. In the event that, during the term of this Agreement,
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below) this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata annual bonus, if any, and unused
vacation days accrued through the Executive’s last date of employment with the
Company and reimbursement of any and all reasonable expenses paid or incurred by
the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of the Executive’s employment with the Company. For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three months during any twelve
consecutive months.

 

(c)          Cause.

 

(1)         At any time during the Employment Period, the Company may terminate
this Agreement and the Executive’s employment hereunder for Cause. For purposes
of this Agreement, “Cause” shall mean: (a) the willful and continued failure of
the Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from a Disability) after a
written demand by the Board for substantial performance is delivered to the
Executive by the Company, which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his duties and
responsibilities, which willful and continued failure is not cured by the
Executive within 30 days of his receipt of such written demand; (b) the
conviction of, or plea of guilty or nolo contendere to, a felony, (c), violation
of Sections 11 or 12 of this Agreement, or (d) fraud, dishonesty or gross
misconduct which is materially and demonstratively injurious to the Company.
Termination under Section 9(c)(1)(b), 9(c)(1)(c) or 9(c)(1)(d) above shall not
be subject to cure.

 

3

 

 

(2)         Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
Base Salary, unused vacation days accrued through the Executive’s last date of
employment with the Company and reimbursement of any and all reasonable expenses
paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

 

(d)          Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of 50%
or more of the shares of the outstanding equity securities of the Company,
(ii) a merger or consolidation of the Company in which the Company does not
survive as an independent company or upon the consummation of which the holders
of the Company’s outstanding equity securities prior to such merger or
consolidation own less than 50% of the outstanding equity securities of the
Company after such merger or consolidation, or (iii) a sale of all or
substantially all of the assets of the Company; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of common stock or securities
convertible into common stock directly from the Company, or (B) any acquisition
of common stock or securities convertible into common stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.

 

(e)          Good Reason.

 

(1)         At any time during the term of this Agreement, subject to the
conditions set forth in Section 9(e)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without the Executive’s consent, to
the Executive of duties that are significantly different from, and that result
in a substantial diminution of, the duties that he assumed on the Effective
Date; (B) the assignment, without the Executive’s consent, to the Executive of a
title that is different from and subordinate to the title of President; (C) any
termination of the Executive’s employment by the Company, other than a
termination for Cause, within 12 months after a Change of Control; (D) the
assignment, without the Executive’s consent, to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that he assumed as President on the Effective Date within 12 months
after a Change of Control; or (E) material breach by the Company of this
Agreement.

 

4

 

  

(2)         The Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within 30 days of its receipt from the Executive of such written notice.

 

(3)         In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid Base Salary, unpaid pro rata annual
bonus, if any, and unused vacation days accrued through the Executive’s last day
of employment with the Company; (B) continued coverage, at the Company’s
expense, under all Benefits Plans in which the Executive was a participant
immediately prior to his last date of employment with the Company, or, in the
event that any such Benefit Plans do not permit coverage of the Executive
following his last date of employment with the Company, under benefit plans that
provide no less coverage than such Benefit Plans, for a period of one year
following the termination of employment; and (C) reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. All payments due hereunder
shall be payable according to the Company’s standard payroll procedures. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.

 

(f)          Without “Good Reason” by the Executive or “Cause” by the Company.

 

(1)         By the Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least 30 days to the Company. The Executive’s failure to renew the
term of this Agreement pursuant to Section 2 hereof shall be deemed a
termination by the Executive without Good Reason, and no additional notice shall
be required other than that provided for in Section 2. Upon termination by the
Executive of this Agreement and the Executive’s employment with the Company
without Good Reason, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any earned but unpaid Base Salary, unused vacation days accrued
through the Executive’s last day of employment with the Company and
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

 

5

 

 

(2)         By the Company. At any time during the term of this Agreement, the
Company shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 30 days to the Executive. The Company’s failure to renew the term of
this Agreement pursuant to Section 2 hereof shall be deemed a termination by the
Company without Cause, and no additional notice shall be required other than
that provided for in Section 2. Upon termination by the Company of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors): (A) any earned but unpaid Base
Salary, unpaid pro rata annual bonus, if any, and unused vacation days accrued
through the Executive’s last day of employment with the Company; (B) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or, in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, for a period of one year following the termination of employment; and (C)
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. All payments due hereunder shall be payable according to the Company’s
standard payroll procedures. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

 

10.         Severance Period.

 

(a)         During the first year of the Agreement, in the event that
termination of the Executive occurs as described in 9 (d), 9 (e), or 9 (f) (2),
the Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for a period equal to six months (the "Severance
Period"), subject to the Executive's continued compliance with Sections 11 and
12 of this Agreement, following the Executive's termination and subject to the
Company's regular payroll practices and required withholdings. The Executive
shall continue to receive all Benefits during the Severance Period. The
Executive shall not have any further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination.

 

(b)         During the second and any subsequent years of the Agreement, in the
event that termination of the Executive occurs as described in 9 (d), 9 (e), or
9 (f) (2), the Company shall pay to the Executive severance in an amount equal
to the then applicable Base Salary for a period equal to three months (the
"Severance Period"), subject to the Executive's continued compliance with
Sections 11 and 12 of this Agreement, following the Executive's termination and
subject to the Company's regular payroll practices and required withholdings.
The Executive shall continue to receive all Benefits during the Severance
Period. The Executive shall not have any further rights under this Agreement or
otherwise to receive any other compensation or benefits after such termination.

 

11.         Confidential Information.

 

(a)          The Executive expressly acknowledges that, in the performance of
his duties and responsibilities with the Company, he has been exposed since
prior to the Effective Date, and will be exposed, to the trade secrets, business
and/or financial secrets and confidential and proprietary information of the
Company, its affiliates and/or its clients, business partners or customers
(“Confidential Information”). The term “Confidential Information” includes
information or material that has actual or potential commercial value to the
Company, its affiliates and/or its clients, business partners or customers and
is not generally known to and is not readily ascertainable by proper means to
persons outside the Company, its affiliates and/or its clients or customers.
However, Confidential Information shall not include pre-existing information
known to the Executive and not learned during the course of employment.

 

6

 

 

(b)          Except as authorized in writing by the Board, during the
performance of the Executive’s duties and responsibilities for the Company and
until such time as any such Confidential Information becomes generally known to
and readily ascertainable by proper means to persons outside the Company, its
affiliates and/or its clients, business partners or customers, the Executive
agrees to keep strictly confidential and not use for his personal benefit or the
benefit to any other person or entity (other than the Company) the Confidential
Information. “Confidential Information” includes, without limitation, the
following, whether or not expressed in a document or medium, regardless of the
form in which it is communicated, and whether or not marked “trade secret” or
“confidential” or any similar legend: (i) lists of and/or information concerning
customers, prospective customers, suppliers, employees, consultants,
co-venturers and/or joint venture candidates of the Company, actual or
prospective distributors, its affiliates or its clients or customers; (ii)
information submitted by customers, prospective customers, suppliers, employees,
distributors, consultants and/or co-venturers of the Company, its affiliates
and/or its clients or customers; (iii) non-public information proprietary to the
Company, its affiliates and/or its clients or customers, including, without
limitation, cost information, profits, sales information, prices, accounting,
unpublished financial information, business plans or proposals, expansion plans
(for current and proposed facilities), markets and marketing methods,
advertising and marketing strategies, administrative procedures and manuals, the
terms and conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) proprietary technical information and/or intellectual property
concerning or relating to products and services of the Company, its affiliates
and/or its clients, business partners or customers, including, without
limitation, product data and specifications, diagrams, flow charts, know how,
processes, designs, formulae, inventions and product development; (v) lists of
and/or information concerning applicants, candidates or other prospects for
employment, independent contractor or consultant positions at or with any actual
or prospective customer or client of the Company and/or its affiliates, any and
all confidential processes, inventions or methods of conducting business of the
Company, its affiliates and/or its clients, business partners or customers; (vi)
acquisition or merger targets; (vii) business plans or strategies, data,
records, financial information or other trade secrets concerning the actual or
contemplated business, strategic alliances, policies or operations of the
Company or its affiliates; or (viii) any and all versions of proprietary
computer software (including source and object code), hardware, firmware, code,
discs, tapes, data listings and documentation of the Company; or (ix) any other
confidential information disclosed to the Executive by, or which the Executive
obligated under a duty of confidence from, the Company, its affiliates, and/or
its clients, business partners or customers.

 

(c)          The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company.

 

7

 

 

(d)          In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of the Confidential Information.

 

12.         Non-Compete and Non-Solicitation.

 

(a)          The Executive will not hold, accept or otherwise acquire any
position with another entity, as a shareholder, partner, consultant, officer or
director, which such position imposes on him, or may impose upon him in the
future, a duty which could result in a conflict of interest arising between the
Executive and the Company respecting any aspect of oil and gas exploration and
production, including, without limitation, acquisition or divestiture of
properties, access to financing and personnel, except that the Executive shall
be permitted to engage in non-competitive consulting activities with other
exploration and/or production companies, not to exceed in the aggregate twenty
(20) days in any calendar year, and provided that the activities are
non-competitive with the Company and approved in advance by the Company’s Board
in writing.

 

(b)          In the event that the Executive terminates his employment and the
Company is not in default of any material provision of this Agreement, the
Executive shall not, directly or indirectly, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend any credit to, or render services or advice to any business, firm,
corporation, partnership, association, joint venture or other entity that
engages in or conducts the business of oil and gas exploration or any other
business the same as or substantially similar to the business then engaged in or
conducted by, or then proposed to be engaged in or conducted by, the Company or
included in the future strategic plan of the Company, anywhere within those
states where the Company owns or operates properties at the time the Executive
terminates his employment with the Company; provided, however, that the
Executive may own less than 5% of the outstanding shares of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Exchange Act. This restriction on the Executive’s activities shall terminate six
(6) months from the date of such termination. In the event that the Company
shall merge or be acquired or if this Agreement is otherwise assigned by the
Company to another entity, the Executive expressly consents to the assignment of
this provision to such successor or assignee.

 

(c)          For a period of six (6) months after the termination of his
employment, the Executive shall not:

 

(1)         Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement;

8

 

 

(2)         Attempt in any manner to solicit or accept from any customer of the
Company, with whom the Company had significant contact during the term of the
Agreement, business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company,
or if any such customer elects to move its business to a person other than the
Company, provide any services (of the kind or competitive with the business of
the Company) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person; or

 

(3)         Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
business of the Company.

 

13.         Construction and Enforcement of Sections 11 and 12. The parties
hereto recognize and acknowledge that the provisions of Sections 11 and 12 are
of great importance and value to the Company. The Executive recognizes that the
provisions of Sections 11 and 12 are necessary for the Company's protection, are
reasonable restraints ancillary to the formation and organization of the
business and the retention of the Executive to run the business, and that the
Company would be irreparably damaged by a breach thereof and would not be
adequately compensated by monetary damages. The Company, therefore, in addition
to its other remedies, shall be entitled to an injunction from any court having
jurisdiction restraining any violation or threatened violation of the provisions
of Sections 11 and 12, without the necessity of proving monetary damages,
without the necessity of proving that monetary damages would be insufficient,
and without the necessity of posting a bond. If any provision of Sections 11 and
12 is held to be unenforceable because of the scope, duration or area of its
applicability, the court making such determination shall have the power to
modify such scope, duration or area, or all of them, and such provision shall
then be applicable in such modified form. If any provision of Sections 11 and 12
shall be held to be invalid, prohibited or unenforceable in any jurisdiction for
any reason, such provision, as to such jurisdiction, shall be ineffective to the
extent of such invalidity, prohibition or unenforceability, without invalidating
the remaining provisions of Sections 11 and 12 or affecting the validity or
enforceability of such provisions in any other jurisdiction

 

14.         Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

9

 

 

15.         Dispute Resolution. Any and all controversies, claims, or disputes
arising out of, relating to, or resulting from this Agreement shall be subject
to binding arbitration under the Nevada Uniform Arbitration Act of 2000 (the
“Act”) and pursuant to Nevada law. Any arbitration will be administered by the
American Arbitration Association (“AAA”) in accordance with its Rules for the
Resolution of Commercial Disputes. The Executive agrees that the arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. The
Executive also agrees the arbitrator shall have the power to award any remedies,
including attorneys’ fees and costs, available under applicable law. The
Executive understands that each party shall bear its own costs and expenses,
including attorneys’ fees, incurred in connection with any arbitration. The
decision of the arbitrator shall be in writing. Except as provided by the Act or
as set forth herein, arbitration shall be the sole, exclusive and final remedy
for any dispute under this Agreement. Accordingly, except as provided by the Act
or as set forth herein, neither the Executive nor the Company will be permitted
to pursue court action regarding this Agreement. In addition to the right under
the Act to petition the court for provisional relief, the Executive agrees that
any party may also petition the court for injunctive or other forms of relief
where either party alleges or claims a violation of the provisions of Section 11
or 12 of this Agreement or any confidential information or invention assignment
agreement between the Executive and the Company or any other agreement regarding
trade secrets, confidential information, non-solicitation. In the event either
party seeks such injunctive or such other relief, the prevailing party shall be
entitled to recover reasonable costs and attorneys’ fees.

 

16.         Release upon Termination or Expiration. In the event that the
employment of the Executive with the Company is terminated or expires for any
reason, in exchange for payment in full of all amounts owing to Executive under
the terms of this Agreement at the date of termination, the Executive shall
execute and deliver to the Company a general release in form to be determined by
the Company, to the effect that Executive acknowledges that receipt of any
monies and benefits pursuant to the terms of this Agreement is in full
satisfaction of any and all outstanding claims or entitlements which the
Executive may otherwise have against the Company, as well as the officers,
directors, employees and agents of the Company.

 

17.         Notices. For purposes of this Agreement, notices and other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by United States certified mail, return receipt
requested, postage prepaid, or by a nationally recognized overnight courier,
addressed as follows:

 

If to the Executive: JAMES J. CERNA, JR.   _______________________  
_______________________     If to the Company: ARMADA OIL, INC.  
Attention:  Chief Executive Officer   5220 Spring Valley Road, Suite 615  
Dallas, Texas 75254





10

 

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph. Such notices or other communications shall be effective upon
delivery or, if earlier, three days after they have been mailed as provided
above.

 

18.         No Violation. The Executive hereby represents that his entry into
this Agreement and performance of his duties hereunder will not violate the
terms or conditions of any other agreement to which the Executive is a party or
by which he is bound.

 

19.         Public Company Obligations; Indemnification.

 

(a)          Executive acknowledges that the Company is a public company shares
of whose common stock have been registered under the US Securities Act of 1933,
as amended (the “Securities Act”), and whose common stock is registered under
the Exchange Act, and that this Agreement will be subject to the public filing
requirements of the Exchange Act. In addition, both parties acknowledge that the
Executive’s compensation and perquisites (each as determined by the rules of the
US Securities and Exchange Commission (the “SEC”) or any other regulatory body
or exchange having jurisdiction) (which may include benefits or regular or
occasional aid/assistance, such as recreation, club memberships, meals,
education for his family, vehicle, lodging or clothing, occasional bonuses or
anything else he receives, during the Employment Period and any renewals
thereof, in cash or in kind) paid or payable or received or receivable under
this Agreement or otherwise, and his transactions and other dealings with the
Company, will be required to be publicly disclosed.

 

(b)         Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and Executive’s employment with the Company. Any and all shares
of stock, options, restricted stock units and other equity awards granted to or
beneficially owned by the Executive will be subject to the share ownership
guidelines and insider trading and blackout policies adopted from time to time
by the Board of Directors for senior executives of the Company and will also be
subject to applicable holding periods and transaction reporting requirements
under applicable securities laws.

 

(c)          Executive (on behalf of himself, as well as the Executive’s
executors, heirs, administrators and assigns) absolutely and unconditionally
agrees to indemnify and hold harmless the Company and all of its past, present
and future affiliates, executors, heirs, administrators, shareholders,
employees, officers, directors, attorneys, accountants, agents, representatives,
predecessors, successors and assigns from any and all claims, debts, demands,
accounts, judgments, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, controversies, actions, suits, proceedings,
expenses, responsibilities and liabilities of every kind and character
whatsoever (including, but not limited to, reasonable attorneys’ fees and costs)
in the event of Executive’s breach of any obligation of Executive under the
Securities Act, the Exchange Act, any rules promulgated by the SEC and any other
applicable federal, state or foreign laws, rules, regulations or orders.

 

11

 

 

19.         Miscellaneous.

 

(a)          All issues and disputes concerning, relating to or arising out of
this Agreement and from the Executive’s employment by the Company, including,
without limitation, the construction and interpretation of this Agreement, shall
be governed by and construed in accordance with the internal laws of the State
of New York, without giving effect to that state’s principles of conflicts of
law.

 

(b)          The Executive and the Company agree that any provision of this
Agreement deemed unenforceable or invalid may be reformed to permit enforcement
of the objectionable provision to the fullest permissible extent. Any provision
of this Agreement deemed unenforceable after modification shall be deemed
stricken from this Agreement, with the remainder of the Agreement being given
its full force and effect.

 

(c)          Failure or delay on the part of either party hereto to enforce any
right, power or privilege hereunder shall not be deemed to constitute a waiver
thereof. Additionally, a waiver by either party or a breach of any promise
hereof by the other party shall not operate as or be construed to constitute a
waiver of any subsequent waiver by such other party.

 

(d)          The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.

 

(e)          The Executive’s obligations under this Agreement are personal in
nature and may not be assigned by the Executive to any other person or entity.
This Agreement shall be enforceable by the Company and its parents, affiliates,
successors and assigns, and the Company shall require any successors and assigns
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.

 

(f)          This instrument constitutes the entire Agreement between the
parties regarding its subject matter. When signed by each of the parties, this
Agreement supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the parties.

 

(g)          This Agreement may be executed in counterparts. A counterpart
transmitted via facsimile and all executed counterparts, when taken together,
shall constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.

 

SIGNATURE PAGE IMMEDIATELY FOLLOWS

 

12

 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written. 

 

The Executive:           Name: James J. Cerna, Jr.       The Company:      



ARMADA OIL, INC.,  a Nevada

corporation

        By:         Name:         Title:    

 

13

 

 

EXHIBIT A

 

JOB RESPONSIBILITIES

 

The President will report to the Chief Executive Officer and work
collaboratively with the CEO and the Board of Directors in assisting with the
transformation of the Company from its current stage to a more mature
organization capable of delivering on its long term vision. He will be the
company’s primary contact with the investment community and will participate as
necessary with capital formation, stock promotion, deal and non-deal road shows,
marketing and oil & gas operations as well as assisting with the general and
administrative activities of the company as necessary.

 

14

 

